         Case 1:20-cr-00452-SDG-CCB Document 1 Filed 11/23/20 Page 1 of 3

ORIGINAL
                                                                                   FII.ED ~N OPENAuanta
                                                                                              -
                                                                                                   COURT

                                                                                      NOV 232020
                                                                                  JM~ES $,~iArtEN. Clerk
                   IN THE UNITED STATES DISTRICT COURT                               ByL7~        Deputy clerk
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DWISION


  UNITED STATES OF AMERICA

        v.                                      Criminal Indictment
 ELLIE MELVIN BRETT, JOHN                       No.    1 820 C —452
 WESLEY WADE, AND VIDA
 MESSIAH JONES


 THE GRAND JURY CHARGES THAT:

                                       Count One

    Beginning on a date unknown to the grand jury, and contiruiing until on or
 about October 2, 2020, in the Northern District of Georgia, the defendants, ELLIE
 MELVIN BRETT, JOHN WESLEY WADE, and VIDA MESSIAH JONES, did
 willfully and unlawfully conspire, combine, confederate, agree, and have a tacit
 understanding with one another to maliciously damage, destroy, and attempt to
 damage and destroy, by means of fire, vehicles in whole and in part owned,
 possessed by, arid leased to the United States and a department and agency of
 the United States, that is, the United States Postal Service, in violation of Title 18,
 United States Code, Sections 844(n) and 844(0(1).

                                      Count Two

    On or about October 2, 2020, in the Northern District of Georgia, the
 defendants, ELLIE MELVIN BRETT, JOHN WESLEY WADE, arid VIDA
 MESSIAH JONES, aided and abetted by one another, did maliciously damage,
         Case 1:20-cr-00452-SDG-CCB Document 1 Filed 11/23/20 Page 2 of 3




destroy, and attempt to damage and destroy, by means of fire, vehicles in whole
and in part owned, possessed by, and leased to the United States and a
department and agency of the United States, that is, the United States Postal
Service, in violation of Title 18, United States Code, Section 844(f)(1) and Section
2.

                                       Forfeiture

     Upon conviction of one or more of the offenses alleged in Counts One arid
Two of this Indictment, the defendants, BLUE MELVIN BRETT, JOHN WESLEY
WADE, and V1DA MESSIAH JONES, shall forfeit to the United States, pursuant
to Title 18, United States Code, Section 982(a)(2)(B), any and all property
constituting, or derived from, proceeds obtained, directly or indirectly, as a result
of such violations, and pursuant to Title 18, United States Code, Section 844(c)
and Title 28, United States Code, Section 2461(c), any explosive materials
involved in or used or intended to be used in the violations. The property to be
forfeited includes, but is not limited to, the following:
        MONEY JUDGMENT: A sum of money in United States currency,
        representing the amount of proceeds obtained as a result of the
        offenses alleged in the Indictment.
     If any of the above-described forfeitable property, as a result of any act or
omission of the defendants:
     (a) cannot be located upon the exercise of due diligence;
     (b) has been transferred or sold to, or deposited with, a third party;
     (c) has been placed beyond the jurisdiction of the court;
                                           2
        Case 1:20-cr-00452-SDG-CCB Document 1 Filed 11/23/20 Page 3 of 3




   (d) has been substantially diminished in value; or
   (e) has been commingled with other property which cannot be divided
      without difficulty;
the United States intends to seek forfeiture of any other property of said
defendants up to the value of the forfeitable properly, pursuant to Title 21,
United States Code, Section 853(p), Title 18, United States Code, Section
982(b)(1), and Title 28, United States Code, Section 2461(c).


                                         A   _______________________




                                                   /e1zEP~RsON’
BYUNG   J. PAK
 Unite S    es Attorney

Bd R.      HOBSON
 Assistant United States Attorney
Georgia Bar No. 882520
4u~ A~
#YAN K. BUCHANAN
 Assistant United States Attorney
Georgia Bar No. 623388

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                         3
